UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

SRB SERVICING, LLC, etc., ) CASE NO. 1:17CV665
Plaintiff, JUDGE CHRISTOPHER A. BOYKO
VS. OPINION AND ORDER
CYNTHIA ALLEN McINTYRE, et al.,
Defendants.

CHRISTOPHER A. BOYKO, J.:

This matter comes before the Court upon the Motion (ECF DKT #66) of Defendants
Cynthia and Stedson McIntyre for Fed.R.Civ.P. 11 Sanctions. For the following reasons, the
Motion is denied.

I. BACKGROUND

On June 12, 2002, Defendants Cynthia and Stedson McIntyre executed a Promissory
Note in the principal amount of $125,000, plus interest on any unpaid outstanding principal
balance and payable to The Second National Bank of Warren.

On June 12, 2002, Defendant Cynthia McIntyre executed a Mortgage on the real
property known as 650 Clinton Lane, Highland Heights, Ohio 44143 securing the $125,000
Promissory Note. Defendant Stedson McIntyre signed the Mortgage releasing his dower
interest in the property. Second National Bank recorded the Mortgage with the Cuyahoga
County Recorder on June 19, 2002.

On April 14, 2003 and November 20, 2003, Defendants executed note modifications
which amended the interest period.

On July 2, 2004, the Note and Mortgage were transferred to Sky Bank, successor by
merger to Second National Bank.

Defendants re-executed and re-acknowledged the Mortgage on July 24, 2006.

On September 21, 2007, the Note and Mortgage were transferred to Huntington
National Bank, successor by merger to Sky Bank.

On September 25, 2009, Huntington National Bank assigned the Mortgage to Plaintiff
SRB Servicing, LLC without recourse, representations or warranties of any kind. The
Assignment was recorded with the Cuyahoga County Recorder on March 1, 2010.

On September 25, 2009, Huntington National Bank assigned the Note to SRB
Servicing, LLC pursuant to a Lost Note Affidavit (ECF DKT #29-1 at 31-34). The Affidavit
of Huntington Vice President Bobbi Laakso attests that:

I have reviewed the files of Huntington that are related to the loan to which the

Note relates. The files do not contain the original Note, nor, to the best of my

knowledge, did they ever contain the Note while in Huntington’s possession. It

is my belief that the original Note has been lost or destroyed and that the

attached copy is a substantial copy of the original.

As of the summer of 2007, Defendant Cynthia McIntyre failed to make full payment of
the monthly installments and therefore, was in default under the Note. The unpaid principal
amount, current as of September 21, 2009, is $81,857.57. Accrued and unpaid interest
amounts to $175,758.01 as of January 12, 2019.

On September 22, 2010, Plaintiff filed a Complaint for Foreclosure and Breach of

Promissory Note against Defendants in the Cuyahoga County Court of Common Pleas. These

claims were dismissed by the state court without prejudice on May 16, 2011, because a
corporate representative of SRB failed to appear at court-ordered mediation.

On August 5, 2011, Plaintiff filed a second Complaint for Foreclosure against
Defendants in the Cuyahoga County Court of Common Pleas. This Complaint was dismissed
by the state court without prejudice for lack of standing.

On January 23, 2017, Plaintiff issued a Notice of Default to Defendants and provided
them an opportunity to cure the default. Defendants did not cure the default in the time
provided.

Plaintiff initiated this federal foreclosure action on March 29, 2017.

Plaintiff's Amended Complaint (ECF DKT #29) originally alleged one count against
Defendant Cynthia McIntyre for Breach of the Promissory Note and one count against both
Defendants for Foreclosure of the Mortgage. Plaintiff alleged that Defendant Stedson
McIntyre may have an interest in the property by virtue of a right to expectancy of dower.

On May 30, 2018, the Court ruled on Defendants’ Motion to Dismiss the Amended
Complaint based upon the statute of limitations. (ECF DKT #36). Finding that the due date
was accelerated on or before September 22, 2010 when SRB filed its first foreclosure action,
the Court held that Count I for Breach of the Promissory Note, filed on March 29, 2017, was
barred by the six-year statute of limitations. As to the Foreclosure claim in Count II, the Court
held that an eight-year statute of limitations governed and thus, Count IT was not time-barred.

On January 14, 2019, the parties filed Cross Motions for Summary Judgment. (ECF
DKT #73 & #74).

On June 11, 2019, the Court ruled in favor of Defendants. (ECF DKT #96). The

Court held that Plaintiff was not entitled to enforce the Note. The Court found that neither

3.
SRB nor its assignor, Huntington National Bank, “was in possession of the instrument and
entitled to enforce it when loss of possession occurred.” (See the Lost Note Affidavit, ECF
DKT #29-1 at 31-34 and R.C. § 1303.38).

Now, the Court turns its attention to Defendants’ Motion (ECF DKT #66) for
Fed.R.Civ.P. 11 Sanctions against Plaintiff, SRB Servicing, LLC, Attorney Michael Palumbo
and Gingo Palumbo Law Group LLC. Defendants argue that Plaintiffs Complaint is based on
lies, misrepresentations and ineffective documentation.

ll. LAW AND ANALYSIS
Fed.R.Civ.P. 11

Rule 11(b) provides in pertinent part as follows:

By presenting to the court a pleading, written motion, or other paper[,] ... an

attorney or unrepresented party certifies that to the best of the person’s

knowledge, information, and belief, formed after an inquiry reasonable under

the circumstances:

(1) it is not being presented for any improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation;

(2) the claims, defenses, and other legal contentions are warranted by
existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law or for establishing new law:

(3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery]. |
* CR OER
Pursuant to Rule 11(c):
If, after notice and a reasonable opportunity to respond, the court determines

that Rule 11(b) has been violated, the court may impose an appropriate
sanction on any attorney, law firm, or party that violated the rule or is

-4-
responsible for the violation.

The standard for Rule 11 determinations is whether the actions are objectively
reasonable under the circumstances. /nternational Union, United Auto., Aerospace and Agr.
Implement Workers of Am. v. Aguirre, 410 F.3d 297, 304 (6th Cir. 2005); Albright v. Upjohn,
788 F.2d 1217, 1221 (6th Cir.1986). Rule 11 “stresses the need for some prefiling inquiry
into both the facts and the law to satisfy the affirmative duty imposed by the rule.” Albright,
788 F.2d at 1221. A plaintiffis obligated to review his pleadings, “and where appropriate
modify them to conform to Rule 11.” Herron vy. Jupiter Transp. Co., 858 F.2d 332, 335 (6th
Cir.1988). A good-faith belief in the merits of a case is insufficient to avoid Rule 11
sanctions. Mann v. G & G Mfg., Inc., 900 F.2d 953, 958 (6th Cir.1990). The court should
inquire if the “pleading, motion, or paper is (1) not well grounded in fact, (2) not warranted by
existing law or a good faith argument for the extension, modification, or reversal of existing
law, or (3) interposed for any improper purpose such as harassment or delay.” Jn re DeLorean
Motor Company v. Allard, 821 F.2d 649, 1987 WL 37786 at *2 (C.A.6 (Mich.) June 23,
1987), citing Westmoreland v CBS, Inc., 770 F.2d 1168, 1174-75 (D.C. Cir.1985). If the court
determines that Rule 11 has been violated, sanctions are mandatory; but the court has “wide
discretion” in deciding the extent of those sanctions. Albright, 788 F.2d at 1222.

Upon consideration of Defendants’ brief and exhibits, as well as Plaintiff's submission
in opposition, the Court determines that: (1) Plaintiff's Complaint was not presented for any
improper purpose; (2) the claims Plaintiff asserted were warranted by existing foreclosure
law; and (3) Plaintiff's factual allegations had evidentiary support.

Through the discovery of emails between SRB representatives and that of Huntington
National Bank, Defendants successfully demonstrated that SRB was extremely careless in the
handling of the loan documents central to this litigation. SRB admits that the Allonge
attached to the Amended Complaint here was executed on March 16, 2017, effective
September 25, 2009, to replace the original Allonge to the Note dated September 25, 2009
that was “inadvertently lost, misplaced or destroyed.” Huntington also provided SRB with a
replacement Lost Note Affidavit because the September 2009 Lost Note Affidavit was
“inadvertently lost, misplaced or destroyed” some time between the second state Foreclosure
Lawsuit and this case.

Although the Court is shocked by Plaintiff's cavalier treatment of the McIntyre loan
documents, the exhibits to the Complaint in this federal action are replacements for paperwork
that was executed in 2009 and that existed during the state court litigation. The documents
were not created “out of whole cloth” nor merely to satisfy a conjured timeline. They
sufficiently supported Plaintiffs allegation required by the Court’s General Foreclosure Order
that SRB is the holder of the Note and Mortgage at issue.

Defendants are also critical of SRB’s sworn representation that a full accurate copy of
the Note was maintained in the ordinary course of business; when in fact, the Note attached to
the Lost Note Affidavit is partial only — missing signatures and the second page. Defendants
argue that Plaintiff knew that it could not enforce the Note. Defendants are not wrong to point
out the glaring deficiencies in the attached Note. However, more importantly, the Court has
ruled that the Lost Note Affidavit was not enforceable because neither SRB nor Huntington
National Bank had the Note when loss of possession occurred per R.C. § 1303.38. (Opinion

and Order, ECF DKT #96). The Court determined as a matter of law that SRB was not

6:
entitled to enforce the Note and that it could not prevail in the foreclosure proceeding. /d.
This is a failure under the law and not a violation of Fed.R.Civ.P. 11.

Defendants also outline Plaintiff's delays and alleged lack of cooperation in the
discovery process. Defendants emphasize discovery deficiencies and charge that Plaintiff's
30(b)(6) witness was not completely forthcoming about interactions with Huntington
regarding the Lost Note Affidavit and the Allonge which was allegedly destroyed between the
state actions and this suit. However, the Court has reviewed the docket and finds that
discovery was extended on several occasions, ultimately until December 14, 2018. The
charged conduct was never brought to the Court’s attention and Defendants never filed a
motion to compel. While this behavior, if true, is not to be condoned; it does not rise to the
level justifying dismissal and an award of fees calculated from the onset of the captioned
action.

Finally, Defendants should not lose sight that it was they who initially defaulted their
obligations to pay under the loan. Only by Plaintiff's failure to follow the proper legal and
procedural dictates did Defendants escape financial responsibility.

Ill. CONCLUSION

For these reasons, the Motion (ECF DKT #66) of Defendants Cynthia and Stedson

McIntyre for Fed.R.Civ.P. 11 Sanctions is denied.

IT ISSO ORDERED.

Date: June 18, 2019 Chuciteyber OW le

CHRISTOPHER A. BOYKO
United States District Judge
